Appeal from a judgment of the County Court of St. Lawrence County, rendered June 18, 1976, convicting the defendant upon a plea of guilty of the crime of assault in the second degree. We have examined the defendant’s contention that he was deprived of adequate representation by counsel and find it completely without merit. We find nothing in this record to support defendant’s argument that he was prevented by his counsel from testifying before the Grand Jury prior to the filing of the indictment, nor that he ever notified the District Attorney of his desire to so testify (CPL 190.50, subd 5, par [b]). As to defendant’s allegation *954that he was refused new counsel, the record discloses that the defendant advised the trial court that he planned to retain counsel of his own choice; that the court acknowledged his right to do so; and that the defendant failed to engage any other counsel but continued to avail himself of the services of counsel previously assigned throughout the entire proceedings. proceedings. Judgment affirmed. Koreman, P. J., Kane, Mahoney, Main and Mikoll, JJ., concur.